DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARUGMENTS
Applicant's arguments filed 14 June, 2022 have been fully considered but they are not persuasive. 
Applicant alleges the Examiner has failed to answer the substance of Applicant’s arguments within the reply filed on 8 March, 2022. The Examiner disagrees, in review of the entirety of the record of the Interview Summary made of record 8 March, 2022 (conducted on 3 March, 2022) and the Non-Final Office Action mailed 23 March, 2022 at pages 2-6 which are indicated to correlate to the respective arguments presented within the Applicant’s arguments within the reply filed on the 8 March, 2022. 
Pages 6-7, Applicant states the Examiner did not address the Applicant’s assertions that the evidence of the record does not support a conclusion that one having ordinary skill within the art had the apparent reason with rational underpinning to arrange the prior art elements as claimed as required by KSR. The Examiner points to page 3 of the Non-Final Office Action mailed 23 March, 2022, which the Examiner addresses this assertion. The Examiner points to  pages 6-7, 10-11, and 13-15 of the Final Office Action mailed 3 December, 2021, which provides the explicit reasoning as to why one having ordinary skill within the art would provide the modification of SCHEUMANN with the teachings of CROCKER. This provides the first factual finding required by KSR. Secondly, as noted within the Non-Final Office Action mailed 23 March, 2022 at page 3, that the teachings of CROCKER provide that operation of the fan within a blowing direction across the heat exchanger, i.e., the same direction as the fluid flow, causes the fan to aid in the cleaning of the heat exchanger which renders a reasonable expectation of success, as the known method of cleaning provided by CROCKER does not change the respective functions of the combined elements of CROCKER or SCHEUMANN.  The combination would yield that CROCKER and SCHEUMANN are functional to provide airflow across a heat exchanger, in addition to provide cleaning to a heat exchanger. Such modifications do not change this. As such, it was previously addressed that both factual findings required by KSR.
Page 7, Applicant, again, alleges the Examiner did not address the substance of the allegations made by the Applicant with respect to SCHEUMANN providing that the air of the fan is sucked only, such that the Applicant argues the weight of the evidence suggests that the enhancement of the airflow across the heat exchanger is due to the direction of the airflow alone. The Examiner disagrees. First, after review of the Remarks made of record on the 8 March, 2022, the Examiner notes that there is no additional argument made of record with regards to this.  In fact, the Applicant presented such arguments within the Interview conducted on 3 March, 2022, to which these were addressed. As noted the Examiner provided that it is known to provide a fan to cause airflow to actively pass a heat exchanger, such that the enhancement is not directed to the direction of the airflow, but the effect of providing air actively across the heat exchanger. This would be evident based on the record of SCHEUMANN, as SCHEUMANN does not provide that the enhancement is only achievable through sucking of air across the heat exchanger, and that providing blowing of air would not achieve this result. In fact, this would be evident through the recitation of pg. 3, lines 25-26 of SCHEUMANN wherein the enhancement is caused by the addition of the fans to the heat exchanger. Further, the preference of the SCHEUMANN is to provide sucking of air (pg. 3, line 4 of SCHEUMANN). As such, when the prior art of SCHEUMANN is considered, as a whole, the suggestive evidence points to the airflow being provided to cross the heat exchanger by providing a fan to actively control the airflow, so as to enhance the heat exchange capabilities of the system, wherein sucking of the air is merely the manner of which SCHEUMANN accomplishes this without criticizing, discrediting, or otherwise discouraging the fan to operate in a different manner, i.e., blowing the airflow across the heat exchanger. As such, and previously indicated within the Interview Summary from 8 March, 2022 and the Non-Final Office Action mailed on 23 March, 2022, the arguments made by the Applicant are found to be directed to the idea that SCHEUMANN only provides sucking of air across the heat exchanger, such that the Applicant regards this as leading away from, and incapable of, providing blowing of air across the heat exchanger of SCHEUMANN. Again, this has been noted and addressed on the record by the Examiner both within the Interview conducted on 3 March, 2022, discussed within the Interview Summary on 8 March, 2022, and further within the Non-Final Office Action mailed on 23 March, 2022 at pages 2-4.  To this end, the Examiner is not persuaded by the Applicant allegations.
At pages 7-8, Applicant argues that the evidence does not support a determination of obviousness. Applicant first notes that there is no analysis or explanation with regards to the conflict between SCHEUMANN and CROCKER. The Examiner points to pages 3-4 of the Non-Final Office Action mailed on 23 March, 2022, and further, explains CROCKER would provide the airflow to blow in the same direction as the cleaning fluid flowing across the heat exchanger. Such modification, as noted by CROCKER, provides aiding of the cleaning cycle by increasing the velocity of the sprayed cleaning fluid through the heat exchanger, thereby urging the fluid through to eliminate debris built-up thereon. See CROCKER at column 2, lines 59-67, column 3, lines 1-18, column 5, lines 8-17.   It, again, is noted that this teaches desirability to provide the fan to operate within the same direction as the working fluid during the cleaning operation to aid in the urging of the fluid through the heat exchanger by increasing the velocity of the fluid moving therethrough to effectively eliminate the debris along the heat exchanger. This would effectively motivate someone to modify SCHEUMANN, which operates without a fan during cleaning, solely to prevent the possibility of hindering the movement of fluid therethrough as the airflow produced by the fan and cleaning fluid are provided in opposite directions. By actively forcing the fluid through the heat exchanger by applying the fan to blow the fluid and air across the heat exchanger during the cleaning process, as taught by CROCKER, would effectively diminish this possible hinderance noted by SCHEUMANN.  CROCKER provides that the operation of the fan enhances the cleaning process by urging the fluid there through by moving the air in the same direction as the jetting of cleaning fluid. This has been explained throughout the entirety of the record, and the suggestive evidence would have motivated one having ordinary skill within the art to effectively enhance the cleaning operation of SCHEUMANN by aiding the cleaning fluid through the heat exchanger by activation and operation of the fan to direct the airflow and fluid through the heat exchanger, along the same direction, as taught by CROCKER. 
Again, at page 8, Applicant is arguing one having ordinary skill within the art would not modify SCHEUMANN by CROCKER. Again, this has been addressed by the Examiner herein, and within the previously-reference office correspondence. CROCKER would enhance the cleaning operation by providing the fan operating to blow air within the same direction of the jetted cleaning fluid. This has been explained previously for the reasons related to enhancing the cleaning operation by increasing the velocity of the cleaning through the heat exchanger to clean the debris off of the heat exchanger, as taught by CROCKER. More so, while SCHEUMANN indicates the fan operation is stopped during cleaning, this is due to the operation of the fan forcing air across an opposite direction to the direction of jetted cleaning fluid. Doing so, would hinder the movement of the cleaning fluid through the heat exchanger. However, as noted, again, above, one having ordinary skill within the art would recognize that providing the operation of the fan within the same direction of the airflow is advantageous based on the teachings of CROCKER, such that providing the fan to blow air across the same direction as the cleaning fluid for the purpose of cleaning the heat exchanger would entirely obvious and within the ordinary skill of the art. As such, the Examiner is not persuaded by Applicant’s allegations.
At pages 8-9, Applicant, again, alleges that the changing the direction of the airflow produced by the fan would alter the principle of operation. The Examiner, again, points to the Interview Summary made of record on the 8 March, 2022 and the Non-Final Office Action mailed on 23 March, 2022 at pages 5-6. The airflow would remain to be provided across the heat exchanger of SCHEUMANN for the purposes of enhancing heat transfer by the heat exchanger. Further, SCHEUMANN would remain to provide cleaning of the heat exchanger by such change in operation of the fan. Applicant has provided no evidence to support their argument. As such, the Examiner is not persuaded.
At pages 9, Applicant argues against the rejection set forth with the teachings of HARVEY. The claimed invention of claims 23 and 24 are directed towards a particular pressure being emitted by the wash nozzles. HARVEY teaches that there is a correlation between the size and number of wash nozzles of a heat exchanger cleaning system so as to obtain a desired pressure and flow from the cleaning system. As such, the pressure emitted from the fluid nozzles is directly dependent upon the number and size of the nozzles, such that one having ordinary skill within the art would recognize changing such number and size to obtain a desired pressure of the working fluid from the wash nozzles, through routine optimization by experimentation to find the optimum or working ranges, is not inventive. As such, it would have been entirely obvious, as the fluid is being jetted within the system at a pressure, to modify the nozzles in size and/or number, through routine optimization, to achieve the desired pressure from the wash nozzles. See MPEP 2144.05 – II. As such, the Examiner is not persuaded by the allegations made by the Applicant.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 14 June, 2022. 

Disposition of Claims
Claims 2-9, 11-20, and 23-24 are pending.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	The Examiner notes this objection was made of record within the Final Office Action mailed on 3 December, 2021, with no response to amendments to correct presented by the Applicant within the present amendments filed on 14 June, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999).
As to claim 7, SCHEUMANN discloses a cleaning system, comprising:
 a plurality of wash nozzles (10) arranged between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c)of a heat exchanger (figure 1 and 3), a second core face (side of heat exchanger with air inlet side, 5a)of the heat exchanger that is opposite the first core face (figure 1 and 3), in addition to a core of the heat exchanger(4a, 4b, 4c of SCHEUMANN).
While SCHEUMANN does not further disclose wherein the fan configured to push a cleaning fluid from the plurality of wash nozzles during operation of the fan through the first core face and the core of the heat exchanger to remove debris collected on the second core face.
CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) pushes the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-62) emitted from the plurality of nozzles through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to configure the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN would be configured to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 2, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a grid (figure 2) and at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 3, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a shape/pattern (figure 2) at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN, as presently modified, discloses wherein the wash nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the wash nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape the wash nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

As to claim 4, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are connected in fluid communication with each other by at least one conduit (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89) with the at least one conduit and the plurality of wash nozzles movable relative to the core of the heat exchanger (pg. 6, lines 29-33).

As to claim 5, SCHEUMANN, as modified by CROCKER, further discloses further comprising a source of cleaning fluid connected to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12), the source cleaning fluid comprising at least one conduit (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

As to claim 6, SCHEUMANN, as modified by CROCKER, further discloses wherein the cleaning fluid comprises water and a detergent (pg. 13, lines 8-12).

As to claim 8, SCHEUMANN, as modified by CROCKER, further discloses wherein the plurality of wash nozzles is configured to emit the cleaning fluid while the heat exchanger is operating (pg.4, lines 29-34).

As to claim 15, SCHEUMANN discloses a method comprising:
arranging a plurality of wash nozzles (10) between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c)of a heat exchanger, wherein the heat exchanger includes the second core face(side of heat exchanger with air inlet side, 5a), opposite the first core face (figures 1 and 3) and a core (4a, 4b, 4c).
the fan acting as a pressure source to push a cleaning fluid emitted from the plurality of nozzles during operation of the fan through the first core face and a core of the heat exchanger to thereby remove collected debris on a second core face of the heat exchanger that is opposite the first core face.
However, SCHEUMANN does not further disclose wherein the fan acts as a pressure source to push a cleaning fluid emitted from the plurality of wash nozzles during operation of the fan through the first core face and the core to remove debris collected on the second core face.
CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to act as a pressure source (col.2, lines 59-62) to push the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN would operate as a pressure source to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to result in the removal of debris on the second core face and improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 11, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a grid (figure 2) and at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 12, SCHEUMANN, as modified by CROCKER, further discloses wherein the wash nozzles are arranged in a shape/pattern (figure 2) at least some of the wash nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN, as presently modified by CROCKER, discloses wherein the wash nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the wash nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape of the wash nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

As to claim 13, SCHEUMANN, as modified by CROCKER, further discloses further comprising connecting at least one conduit to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10), wherein the at least one conduit is associated with a source of cleaning fluid (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

As to claim 18, SCHEUMANN discloses a method comprising:
supplying a cleaning fluid to a plurality of wash nozzles(connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12) arranged between a first core face(side of heat exchanger with air outlet side, 5b) and a fan (6a, 6b, 6c ;figure 1 and 3) of a heat exchanger (4), which includes a core (4a, 4b, 4c) an oppositely disposed second core face (side of heat exchanger with air inlet side, 5a);and
initiating a cleaning cycle while the heat exchanger is in operation (pg. 4, lines 29-34).
However, SCHEUMANN does not further disclose wherein the fan, operates during the cleaning cycle, to assist by push a cleaning fluid emitted from the plurality of wash nozzles through the first core face and the core and thereby remove collected debris on the second core face.
However, CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to push (col.2, lines 59-62) the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN could operate during the cleaning cycle to force the spray the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 19, SCHEUMANN, as modified by CROCKER, further discloses arranging the plurality of wash nozzles in a grid (figure 2) and connecting at least some of the plurality of nozzles with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 20, SCHEUMANN, as modified by CROCKER, further discloses arranging the plurality of wash nozzles in a shape/pattern (figure 2) and connecting at least some of the nozzles with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN discloses wherein the nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN, in view of the modification previously by CROCKER, to incorporate a generally circular shape the nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and COLLINS (US 4,775,348 – published 4 October, 1988).
As to claim 14, SCHEUMANN, as modified by CROCKER, taught  it is a known method to use a fan (30; col.2, lines 59-67) to force, while increasing the velocity (col.2, lines 59-62), of the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through a flow path of the heat exchanger (14; wherein the washing fluid is forced through and around the core of the heat exchanger) to remove debris (col.2, lines 59-67), such that the cleaning fluid is pushed through the heat exchanger at the first core face through the core to the second core face (see rejection of claim 15). 
	However, SCHEUMANN, as presently modified, does not further disclose wherein the fan acts as an atomizer and sudser to generate a foam from the cleaning fluid prior to forcing the foam through at least one flow path of the heat exchanger.
It would be understood though, by providing the working fluid of SCHEUMANN, which is a detergent and water mixture (pg. 13, lines 8-12 of SCHEUMANN), to be forced through the heat exchanger further by the operation of the fan as taught by CROCKER, it is believed that the fan would further act as a atomizer or sudser to generate a foam which is then forced through the heat exchanger. In particular, it is believed that such a result is due to the combination of the working fluid with the fan that would necessarily result in the formation of foam. For example, the combination would act similarly to that of a bubble/bubble forming machine, which uses a water mixed with an agent that is capable of producing bubbles (col.2, lines 8-10 of COLLINS; wherein detergent, such as that added to water in the disclosure of SCHEUMANN, are known to be made of surfactants which by nature cause foaming when added to water or the like). When a fan blows air into the flowpath which contains the mixture of the water and agent capable of producing bubbles, bubbles are created (col.2, lines 10-24 of COLLINS). Based on this, with the velocity of air being increased by the operation of the fan, which comes into contact with a mixture capable of foaming or bubbling up, the result of the operation of the fan with the combination of the working fluid would necessarily result in the fan acting as either an atomizer or sudser to generate a foam which is then forced through the heat exchanger. Therefore, it is believed the combination of SCHEUMANN, in view of CROCKER, would thereby provide the fan acting as such within the method to generate the foam forced through the heat exchanger.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and KENNON (US 5,186,240 – published 16 February, 1993).
As to claim 16, SCHEUMANN, as modified by CROCKER, further discloses the plurality of wash nozzles which provide a cleaning fluid (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12) to the heat exchanger while the heat exchanger is operating(pg. 4, lines 29-34), but does not explicitly disclose wherein the method includes increasing the velocity of one or more streams of a cleaning fluid. 
KENNON, however, is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-19). KENNON, particularly, teaches a plurality of nozzles (108,110,112, and 114; col.4, lines 64 – 67; col.5, lines 5-44) which are configured to provide a cleaning fluid to the heat exchanger (figure 1, at least; col.5, lines 5-44). These nozzles are configured to increase the velocity of one or more streams of the cleaning fluid (abstract, lines 1-8; col.5, lines 5-44) for the purposes of dislodging particles from the heat exchanger (abstract, lines 1-8). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of KENNON to incorporate the nozzles being configured to increase the velocity of the cleaning fluid directed towards the heat exchanger for the purpose of dislodging particles from the finned tubes or plate-heat exchanger (abstract, lines 1-8).

Claims 9 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and AL-OTAIBI (US 10,907,914 B2 – effectively filed 9 May, 2018).
As to claim 9, SCHEUMANN, as modified by CROCKER, further discloses the use of temperature sensors (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature), but does not disclose wherein these or other structures are configured to monitor the temperature of the cleaning fluid.
AL-OTAIBI, however, is within the field of endeavor provided a heat exchanger (abstract, lines 1-5) equipped with a cleaning system (200 which includes the structure of 100; col.8, lines 51- col.9, line 26) which includes in one operation a fluid to be sprayed toward the heat exchanger (col.11, line 63-col. 12, line 34). AL-OTAIBI teaches the wash water is maintained (col.7, line 11-32; col.13, line 62-col.14, line 26) at a desired temperature to affect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of AL-OTAIBI to incorporate maintaining the temperature, such as by a temperature sensor which is provided by SCHEUMANN as being a known structure configured to detect a temperature, of the cleaning fluid through monitoring the temperature to maintain a desired temperature to effect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24).

As to claim 17, SCHEUMANN, as modified by CROCKER, further discloses the use of temperature sensors (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature), but does not disclose wherein these or other structures are used to monitor the temperature of the cleaning fluid.
AL-OTAIBI, however, is within the field of endeavor provided a heat exchanger (abstract, lines 1-5) equipped with a cleaning system (200 which includes the structure of 100; col.8, lines 51- col.9, line 26) which includes in one operation a fluid to be sprayed toward the heat exchanger (col.11, line 63-col. 12, line 34). AL-OTAIBI teaches the wash water is maintained (col.7, line 11-32; col.13, line 62-col.14, line 26) at a desired temperature to affect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN, in view of CROCKER, with the teachings of AL-OTAIBI to incorporate maintaining the temperature of the cleaning fluid through monitoring the temperature to maintain a desired temperature to affect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24).

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and HARVEY (US 2008/0120802 A1 – published 29 May, 2008).
As to claims 23-24, SCHEUMANN, as modified by CROCKER, teaches wherein the plurality of wash nozzles discharge a pressurized fluid (par. 15, lines 20-23), but does not further disclose wherein the plurality of wash nozzles are configured to emit the cleaning fluid at less than 100 psi (claim 23), in particular, 50-70psi(claim 24).
HARVEY, however, is within the field of endeavor provided a cleaning system for a heat exchanger (abstract). HARVEY teaches it is known to provide various sizes or numbers of nozzles depending on the desired pressure and flow from the cleaning system (par. 29 and 33), in addition to optionally inserted nozzles to allow greater control of the cleaning (par. 34). Thus, the size and number of the nozzles is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the number and size of the nozzles, emitting the fluid directly effects the pressure and flow from the nozzles and the control of the emitted fluid of the cleaning system. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP§ 2144.05-II(A) and 2144.05-II(B). As, HARVEY taught that the pressure is directly affected by the number and size of the nozzles emitting the pressurized fluid, it would have been obvious to one having ordinary skill within the art, by routine experimentation, to determine the appropriate size and number of the nozzles of the cleaning system of SCHEUMANN, in view of CROCKER, to achieve a pressure, such as less than 100 psi(claim 23), and between 50 -70psi(claim 24), as desired by a user so as to provide at least modularity of the cleaning system and desired pressure and/or flow from the cleaning system (par. 29 and 33-34).

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/4/2022